Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Interpretation
Applicant’s definition of “polyvinyl alcohol-type polymer” as “a polymer that contains the vinyl alcohol unit accounting for at least 50 mol% of the total monomer units” within ¶ 18 of the specification as filed is acknowledged. The term “polyvinyl alcohol-type polymer” is construed as such. 
Claim 1 recites “voids are formed, in the step of evaporating and thereby removing the mixed solvent”. The term “void” is given its plain and ordinary meaning, namely an empty space within the porous material (see for instance Gladysz (Voids in Materials)). Water or solvent filled pores, such as those within hydrogels or lyogels, are not considered to be “voids” in the ordinary sense of the word. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2015/0064572 A1) as evidenced by ChemicalBook-2 (Ethylene Carbonate Information).
Regarding Claims 1-3, 5, and 6, Carlson teaches methods of creating porous separators comprising coating a solution of organic polymer and organic carbonate and subsequently drying the coating to form xerogel (porous material) (¶ 29-30). Carlson teaches an example where separator is created by preparing a solution comprising ethylene carbonate, water, and polyvinyl alcohol solution (Celvol 165), coating the mixture to form film, and then subsequently drying with heating to form microporous xerogel separators (¶ 55-58). Given that solvent is removed to form xerogels, the porous materials of Carlson is seen to form voids within the resulting separator. As evidenced by ChemicalBook-2 ethylene carbonate has a boiling point of 243-244 degrees C, which is over 100 degrees C greater than that of water. Ethylene carbonate and polyvinyl alcohol are the same materials used within Example 4 of the specification (Table 4). Since Carlson describes using the same materials, it follows such materials 
Likewise, with respect to the limitations concerning water soluble polymer being precipitated as water is removed and voids being formed when carbonate is removed, it is again noted the same polymer (polyvinyl alcohol) and same solvent system (water/carbonate) is being used. While Carlson indicates carbonate and inorganic oxide may create a “reaction product”, by “reaction product” Carlson actually means either chemically reacted or surface adsorbed (¶ 28, 52). Carlson indicates only some of the carbonate is retained in the separator in complexes/reacted state (¶ 61). Since only a fraction of carbonate is adsorbed, clearly pores/voids are being formed while excess carbonate is being removed. Accordingly, the position is taken that the limitations concerning water soluble polymer being precipitated as water is removed and voids being formed when carbonate is removed are intrinsically occurring absent evidence to the contrary. 
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (US 2014/0072878 A1).
Regarding Claims 1 and 4, Nemoto teaches porous sheets obtained via applying slurry including cellulose fibers and hydrophilic pore former with a boiling point of 180 degrees C or more onto a substrate and subsequently drying the slurry (Abstract; Examples). A boiling point of 180 degrees C or more exceeds that of water (100 degrees C). Nemoto teaches an embodiment in Example 2 where a slurry containing a mixture of water and propylene carbonate, the latter being the hydrophilic pore former, and dissolved carboxymethylcellulose as a binder is applied to a surface and dried Nemoto and what is described within the specification (see for instance Table 1). Accordingly, the carboxymethylcellulose of Nemoto is seen to intrinsically possess a higher solublity in water than that of propylene carbonate in the absence of evidence to the contrary. Nemoto clearly teaches a porous framework/voids are formed over the course of evaporation. Since carboxymethylcellulose is non-volatile, the porous framework is construed as being “of the water-soluble polymer”.  Since the same solvent mixture (water/propylene carbonate) is used by Nemoto as is described by the specification, it is concluded the water-soluble polymer is precipitated as water is removed and voids are formed as the porogenic solvent is removed absent evidence to the contrary. 
Regarding Claim 2, as evidenced by Table 1 of the instant specification, propylene carbonate has a boiling point of 242 degrees C, which is greater than 100 degrees C than the boiling point of water (100 degrees C). 
Regarding Claim 5, the carboxymethylcellulose of Nemoto is construed as a hydroxyl group-containing water-soluble polymer. See also Nemoto describes a series a hydroxyl-group-containing resins at ¶ 54, such as hydroxyethylcellulose. 
Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwamuro (US 2019/0198839 A1).
The Examiner has reviewed priority application JP2017-252169 for Iwamuro
Regarding Claims 1, 2, and 4-6, Iwamuro describes separators (Abstract) and discloses an embodiment where water, cellulose fibers, propylene carbonate as a water-soluble pore-forming agent, and polyvinylalcohol (water-soluble polymer) are combined to create a coating solution and, subsequently, the coating solution is applied to a surface and dried to remove water and form film (¶ 148-150; ¶ 118-119, 126-127). The obtained film is porous (see for instance ¶ 33, 44, 80, 129). As evidenced by Table 1 of the instant specification, propylene carbonate has a boiling point of 242 degrees C, which is greater than 100 degrees C than the boiling point of water (100 degrees C). There is no apparent difference in structure between the polyvinyl alcohol polymer and porogen used by Iwamuro and what is described within the specification (see for instance Table 1). Accordingly, the polyvinyl alcohol polymer of Iwamuro is seen to intrinsically possess a higher solublity in water than that of propylene carbonate in the absence of evidence to the contrary. Since polyvinyl alcohol is non-volatile, the porous framework is construed as being “of the water-soluble polymer”.  Since the same solvent mixture (water/propylene carbonate) is used by Iwamuro as is described by the specification, it is concluded the water-soluble polymer is precipitated as water is removed and voids are formed as the porogenic solvent is removed absent evidence to the contrary. 
Claim Rejections - 35 USC § 102/103
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carlson (US 2015/0064572 A1) as evidenced by ChemicalBook-2 (Ethylene Carbonate Information).
Carlson teaches methods of creating porous separators comprising coating a solution of organic polymer and organic carbonate and subsequently drying the coating to form xerogel (porous material) (¶ 29-30). Carlson teaches an example where separator is created by preparing a solution comprising ethylene carbonate, water, and polyvinyl alcohol solution (Celvol 165), coating the mixture to form film, and then subsequently drying with heating to form microporous xerogel separators (¶ 55-58). Given that solvent is removed to form xerogels, the porous materials of Carlson is seen to form voids within the resulting separator. As evidenced by ChemicalBook-2 ethylene carbonate has a boiling point of 243-244 degrees C, which is over 100 degrees C greater than that of water. Ethylene carbonate and polyvinyl alcohol are the same materials used within Example 4 of the specification (Table 4). Since Carlson describes using the same materials, it follows such materials intrinsically exhibit the same solubility features claimed in the absence of evidence to the contrary. 
Likewise, with respect to the limitations concerning water soluble polymer being precipitated as water is removed and voids being formed when carbonate is removed, it is again noted the same polymer (polyvinyl alcohol) and same solvent system (water/carbonate) is being used. While Carlson indicates carbonate and inorganic oxide may create a “reaction product”, by “reaction product” Carlson actually means either chemically reacted or surface adsorbed (¶ 28, 52). Carlson indicates only some of the carbonate is retained in the separator in complexes/reacted state (¶ 61). Since only a fraction of carbonate is adsorbed, clearly pores/voids are being formed while excess carbonate is being removed. Accordingly, the position is taken that the limitations concerning water soluble polymer being precipitated as water is removed and voids 
Regarding Claim 4, of the suitable carbonates to be used, Carlson identifies 9 different carbonates, one of which is propylene carbonate (¶ 46). The position is taken that Carlson is of sufficient specificity to anticipate a method of creating xerogels using propylene carbonate. See MPEP 2131.02(II). Alternatively, to the extent that Carlson is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize propylene carbonate in lieu of ethylene carbonate, thereby predictably affording workable xerogels in accordance with the teachings of Carlson.
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 2014/0072878 A1) in view of Iwamuro (US 2019/0198839 A1).
The Examiner has reviewed priority application JP2017-252169 for Iwamuro, filed 12/27/2017, (see attached machine translation) and finds support for the subject matter relied upon. 
Nemoto teaches porous sheets obtained via applying slurry including cellulose fibers and hydrophilic pore former with a boiling point of 180 degrees C or more onto a substrate and subsequently drying the slurry (Abstract; Examples). A boiling point of 180 degrees C or more exceeds that of water (100 degrees C). Nemoto teaches an embodiment in Example 2 where a slurry containing a mixture of water and propylene carbonate, the latter being the hydrophilic pore former, and dissolved carboxymethylcellulose as a binder is applied to a surface and dried (Example 2; ¶ 92-95). There is no apparent difference in structure between the carboxymethylcellulose Nemoto and what is described within the specification (see for instance Table 1). Accordingly, the carboxymethylcellulose of Nemoto is seen to intrinsically possess a higher solublity in water than that of propylene carbonate in the absence of evidence to the contrary. Nemoto clearly teaches a porous framework/voids are formed over the course of evaporation. Since carboxymethylcellulose is non-volatile, the porous framework is construed as being “of the water-soluble polymer”.  Since the same solvent mixture (water/propylene carbonate) is used by Nemoto as is described by the specification, it is concluded the water-soluble polymer is precipitated as water is removed and voids are formed as the porogenic solvent is removed absent evidence to the contrary.
Regarding Claim 6, Nemoto teaches various hydrophilic polymer binders can be used (¶ 54), but differs from the subject matter claimed in that polyvinyl alcohol is not described. Iwamuro is also directed toward the formation of separators derived via forming suspensions of cellulose, pore former, water, and binder (Abstract; ¶ 148-150; ¶ 118-119, 126-127). Iwamuro teaches polyvinyl alcohol is a known binder suitable for this purpose (¶ 148). Given such, it would have been obvious to one of ordinary skill in the art to substitute the carboxymethylcellulose binder of Nemoto with polyvinyl alcohol binder, thereby predictably affording dried sheets with polyvinyl alcohol functioning as binder based on the teachings of Iwamuro. 
Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang (WO 2011/035689 A1) describes porous polymer membranes formed by coating polymer/water/solvent mixtures on surfaces and evaporating (Abstract; Examples). Dimethyl carbonate can be used as pore forming agent (See “Embodiment 7”; also Page 7, Lines 10-16). However, Liang fails to describe water-soluble polymers that are more soluble in water than porogenic solvent. 
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are only partially persuasive. 
The rejections pertaining to Hyon, Zhu, and Sethumadhavan are withdrawn in view of Applicant’s amendment. Likewise, the double patenting rejection is withdrawn in view of Applicant’s amendment. 
With respect to Carlson, Applicant first argues the porous framework of Carlson is made of inorganic oxide. This is not found persuasive as there is nothing within the claims to indicate the porous framework being formed consists of water-soluble polymer or otherwise excludes the further materials set forth by Carlson. Rather, the claims only recite “porous framework of the water-soluble polymer”. Since the polyvinyl alcohol of Carlson is clearly non-volatile, it stands to reason the formed framework would comprise the water-soluble polymer. 
Applicant further argues with respect to Carlson that Carlson indicates inorganic oxide and organic carbonate react. This is not found persuasive. While Carlson indicates carbonate and inorganic oxide may create a “reaction product”, by “reaction product” Carlson actually means either chemically reacted or surface adsorbed (¶ 28, 52). Carlson indicates only some of the carbonate is retained in the separator in 
Applicant also argues Carlson does not indicate carbonate to be a pore-forming solvent. This is not found persuasive. To the contrary, Carlson describes the organic carbonate affects the porous structure of the separator as it is being formed (¶ 60). Moreover, it is unclear exactly how or why the carbonate does not function as pore-forming solvent given Carlson describes the same polymer (polyvinyl alcohol) and same solvent system (water/organic carbonate). Finally, the methods of Carlson is nevertheless seen to meet all limitations claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764